United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41471
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GERARDO LIEVANOS,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 1:05-CR-254-1
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Gerardo Lievanos appeals his guilty-plea conviction of

possession with intent to distribute more than 500 grams of

cocaine.   Lievanos argues, for the first time on appeal, that the

district court lacked jurisdiction to convict and sentence him

because 21 U.S.C. § 841 is unconstitutional under Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Lievanos correctly concedes that

his arguments are foreclosed by our opinion in United States v.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-41471
                               -2-

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).   He raises the

issue to preserve it for further review.

     AFFIRMED.